DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2.	Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance, after the thorough updated search and consideration: 
The amendment incorporated previously objected dependent claim into the independent forms and similar reasons for allowance are applied as indicated previously for the objected claims mailed in non-final office action on 03/09/2022. The closest prior arts Choe et al and Xi et al, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein an orthographic projection of the at least one of the touch electrode segments on a plane where the first electrode is located, is located between adjacent first hollows in the first electrode, and a width of a touch electrode segment is less than a distance between adjacent two first hollows which are located on both sides of the touch electrode segment, in the context of the reducing a voltage difference between the first touch electrode and the first electrode overlapped with the first touch electrodes, and reducing a load of the first touch electrodes when being driven, to reduce the load of the display panel when performing touch detection, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693